DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-15.

Applicants' arguments, filed 09/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2016/0136060, May 19, 2016), as evidence by Consumer Product Ingredients Database (Styrene/Acrylates/Ammonium Methacrylate Copolymer, 2022).
Crane et al. disclose a water-based gel cosmetic composition comprising at least one film forming polymer, water, optionally at least one nonionic surfactant having an HLB greater than or equal to about 15, and optionally a pigment (claim 1). The film forming polymer is present in an amount from about 0.5% to about 20% (claim 10). Suitable film forming polymers include acrylate copolymers, styrene/acrylate copolymers, and mixtures thereof (¶ [0172]). Acrylate copolymers may be chosen from two or more monomers chosen from acrylic acid, methacrylic acid, and their simple esters, for example, lower alkyl esters such as methyl, ethyl, and ethylhexyl esters (i.e. first copolymer of the claimed invention) (¶ [0173]). Styrene/acrylates/ammonium methacrylate copolymer (Syntran® 5760, Syntran® 5009, Syntran® PC5620) is also a suitable film forming polymer (i.e. second copolymer of the claimed invention) (¶ [0178]). Water may be in an amount ranging from about 25% to about 60% (¶ [0258]). Suitable pigments include carbon black (¶ [0272]). The pigment may be present in the cosmetic composition in an amount ranging from about 5% to about 30% (¶ [0272]). The composition may be used for making up a keratinous substance (¶ [0146]). The composition may be made by a process comprising providing at least one film forming polymer, water, optionally at least one nonionic surfactant, and optionally a pigment; and mixing until the components are uniformly dispersed (¶ [0287]-[0296]). 
The prior art discloses a composition containing a pigment (claim 1), acrylate copolymer (i.e. first copolymer) (¶ [0173]), and styrene/acrylates/ammonium methacylate copolymer (i.e. second copolymer) (¶ [0178]). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
	In regards to instant claim 1 reciting the weight ratio of the amount of the (c) second copolymer(s) / the amount of the (a) pigment(s) is 1.0 or more, Crane et al. disclose about 0.5% to about 20% film-forming polymer and about 5% to about 30% pigment. The claimed ratio would have been obvious from these ranges. 
	In regards to instant claim 1 reciting 0.5% or less nonionic surfactant or no nonionic surfactant, Crane et al. disclose wherein a nonionic surfactant is optional in the composition. Therefore, a composition comprising no nonionic surfactant is obvious. 
	In regards to instant claims 5 and 8 reciting the amount of (b) first copolymer and (c) second copolymer, respectively, Crane et al. disclose wherein the at least one film forming is present in an amount from about 0.5% to about 20%. Therefore, it would have been obvious to one of ordinary skill in the art to have selected an amount of each film forming polymer within this range. The claimed amount of each copolymer is within this range.  As such, the claimed amounts in claims 5 and 8 are obvious. 
	In regards to instant claim 7, as evidence by Consumer Product Ingredients Database, Styrene/Acrylates/Ammonium Methacrylate Copolymer is a polymer of styrene, ammonium methacrylate, and a monomer consisting of acrylic acid, methacrylic acid or one or their simple esters. Crane et al. disclose in ¶ [0173] wherein simple esters of methacrylic acid include lower alkyl esters such as methyl, ethyl, and ethylhexyl esters. 
	In regards to instant claim 10 reciting wherein the composition comprises no anionic surfactant, Crane et al. does not disclose wherein an anionic surfactant is a required ingredient (see claim 1 of Crane et al.). As such, a composition comprising no anionic surfactant is obvious. 
	In regards to instant claim 15, Crane et al. mixing the claimed ingredients, but does not disclose mixing the pigment and the first copolymer with water first before mixing with the second copolymer. However, selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04. 

Response to Arguments
	Applicant argues that Crane does not disclose specific examples satisfying the imitations “the weight ratio of the amount of the (c) at least one second copolymer(s) / the amount of the (a) at least one pigment(s) is 1.0 or more” and “the composition comprises at least one non-ionic surfactant in an amount of 0.5% by weight or less relative to the total weight of the composition, or the composition comprises no non-ionic surfactant” of claim 1.
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working embodiments. As discussed in the rejection, in regards to instant claim 1 reciting the weight ratio of the amount of the (c) second copolymer(s) / the amount of the (a) pigment(s) is 1.0 or more, Crane et al. disclose about 0.5% to about 20% film-forming polymer and about 5% to about 30% pigment. The claimed ratio would have been obvious from these ranges. In regards to instant claim 1 reciting 0.5% or less nonionic surfactant or no nonionic surfactant, Crane et al. disclose wherein a nonionic surfactant is optional in the composition. Therefore, a composition comprising no nonionic surfactant is obvious. As such, the claim limitations would have been obvious from the teachings of Crane and Applicant’s argument is unpersuasive. 

	Applicant argues that although Crane discloses “optionally at least one nonionic surfactant having an HLB greater than or equal to about 15,” this means that a nonionic surfactant with an HLB of 15 or more is optional. However, this does not mean anything about nonionic surfactants with an HLB of less than 15. Thus, this does not mean that any nonionic surfactant is optional.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Crane does not disclose wherein the composition comprises a nonionic surfactant with an HLB of less than 15 (see claim 1 of Crane). Therefore, it would have been obvious that the composition may be free of such surfactants. Crane does however disclose a nonionic surfactant with an HLB of 15 or more. However, Crane discloses wherein such surfactant is optional. Therefore, a composition free of nonionic surfactants is obvious from the teachings of Crane. 

	Applicant argues that the limitation “the weight ratio of the amount of the (c) second copolymer(s)/the amount of the (a) pigment(s) is 1.0 or more” of claim 1 is critical. 
	The Examiner does not find Applicant’s argument to be persuasive. It is unclear from Applicant’s showing whether the results are from the weight ratio or from the specific ingredients present in the composition. For example, Examples 1 and 2 both comprise Black 2/Acrylates Copolymer/Butylene Glycol/Phenoxyethanol, while Comparative Example 1 comprises Black 2/Laureth-21/PEG-40 Hydrogenated Castor Oil/Sodium Dehydroacetate. It is unclear if the long-lasting effect is due to the difference in ingredients or due to the weight ratio. Since Applicant has not shown that the effect is due to only the weight ratio, Applicant’s argument is unpersuasive.
	Furthermore, even if Examples 1 and 2 and Comparative Example 1 were to comprise the same ingredients, Applicant’s argument would still be unpersuasive. It is unclear from these three examples that the weight ratio is critical. Applicant claims a weight ratio of 1.0 or more. Applicant only has one showing of less than 1.0. To establish unexpected results over a claimed range, Applicants need to compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d). Applicant showing one example of a weight ratio of less than 1.0 is not sufficient to show that the claimed range of 1.0 or more is critical. As such, Applicant’s argument is further unpersuasive.
	Moreover, even if Applicant’s showing were to be probative of unexpected results, the instant claims would not be commensurate in scope. Applicant uses specific copolymers in the showings. One of ordinary skill in the art would not reasonably expect the copolymers in the showings to be representative of components (b) and (c) of the instant claims since different polymers have different viscosities, molecular weights, and solubilities that would affect how well the composition lasts when applied. 


2.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2016/0136060, May 19, 2016) in view of Jager-Lezer (US 2004/0096473, May 20, 2004).
	The teachings of Crane et al. are discussed above. Crane et al. do not disclose wherein the film-forming polymers are in the form of particles. 
	However, Jager-Lezer discloses a cosmetic composition (abstract). The composition may comprise a film-forming polymer (¶ [0207]). The film-forming polymer may be a polymer that is dissolved or dispersed in the form of particles in an aqueous phase of the composition, or dissolved or dispersed in the form of particles in a liquid fatty phase (¶ [0208]).
	It would have been prima facie obvious to one ordinary skill in the art to have the film-forming polymers of Crane et al. in the form of particles since this is a known and effective form for film-forming polymers used in cosmetic compositions as taught by Jager-Lezer. 

Response to Arguments
Applicant argues that Jager-Lezer does not cure the deficiencies of Crane.
The Examiner submits that arguments with regards to Crane have been addressed above and are unpersuasive. Therefore, the rejection is maintained.

Conclusion
Claims 1-15 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612